DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda (JP 2008-279753), hereinafter Takeda.
Note: the examiner used the English translation of Takeda provided by the applicant
Regarding claim 9, Takeda teaches a method of producing a fiber reinforced plastic, comprising:
a laminating step of laminating a plurality of groups of prepregs containing an incised prepreg to obtain a prepreg laminate (a plurality of prepreg base materials including the cut prepreg base material 10 are laminated to obtain a laminate 12, [0007], Figs. 1 and 4), when the incised prepreg is formed by providing at least a partial region in a prepreg containing unidirectionally oriented reinforcing fibers (a fiber reinforced plastic in which a laminate of a prepreg base material composed of unidirectionally aligned 1 reinforcing fibers 3 and a thermosetting resin, [0007], Fig. 2) and a resin with a plurality of incisions that divide the reinforcing fibers (plurality of cuts 4 in a direction crossing the reinforcing fibers 3, [0007], Figs. 2 and 3),
a forming step of disposing the prepreg laminate on a top surface of a mold containing the top surface and a side surface or disposing the prepreg laminate on a bottom surface of a mold containing the bottom surface and a side surface, and bending and forming the prepreg laminate along the side surface to obtain a preform having an approximate shape of the mold (after creating a laminated body in a flat plate shape, before arranging it in a molding mold, pre-preparation is performed by a simple operation such as bending without actively stretching the cut prepreg base material, 
a solidifying step of disposing and solidifying the preform in a mold different than the mold used in the forming step (the laminate is placed on a molding die and heated to soften it, when the laminate is pressed against the molding die and cured to form a fiber reinforced plastic, the region is arranged in the double contour portion of the molding die, and the region is extended and molded along the double contour portion, [0007], Figs. 1, 13, 14, 18).
Regarding claim 13, Takeda teaches all the limitations of claim 9, and Takeda further teaches wherein, in the forming step, at least a partial region of the preform having an approximate shape of the mold is pressed against the mold for planarization while applying a shear stress (the examiner notes that the molds of Figs. 1, 13, 14, and 18 will apply shear stress as it will bend the preform when the hot press molding follows the shape of the mold, [0032]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10, 11, 12, and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda (JP 2008-279753), hereinafter Takeda.
Regarding claim 10, Takeda teaches all the limitations of claim 9, and Takeda further teaches a coefficient of variation for the population within 20% (cut prepreg group having regular cuts at equal intervals by inserting cuts as shown in FIG. 16 into the above prepreg base material using an automatic cutting machine, examiner notes that the coefficient of variation for the population will be 0 is the cuts are regularly spaced, [0083]).
Takeda does not explicitly disclose wherein, when a population is made up of numbers of incisions contained in ten small circular regions of 10 mm in diameter arbitrarily selected in the region of the incised prepreg, the incised prepreg has a mean value for the population of 10 or greater. 
However, Takeda does teach that the fluidity and mechanical properties of the prepreg are dependent on the density/number of cuts, as no cuts in the prepreg diminishes flowability and complicated shapes cannot be formed ([0024]).
As the relationship between prepreg fluidity and mechanical properties is a variables that can be modified, among others, by adjusting said mean value of incisions, the precise mean value of incisions would have been considered a result effective variable by a person having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed mean value of incisions cannot be considered critical. Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the mean value of incisions in the method of Takeda to obtain the desired balance between fluidity and mechanical propoerties, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claim 11, Takeda teaches all the limitations of claims 9 and 10, and Takeda further teaches, wherein absolute values of angles θ formed between the incisions and an orientation direction of the reinforcing fibers are substantially the same (the cuts 4 have substantially the same angle, Fig. 4d), the positive incisions whose θ is positive and the negative incisions whose θ is negative are approximately equal in number (there are approximately the same number of positive and negative incisions 4, Fig. 4d) and, as an interval between a given incision and another incision that is present on an extended line of the incision and that is most proximate to the incision, intervals between the positive incisions and intervals between the negative incisions are different in length from each other (the positive incisions have a different interval in length than the negative incisions, Fig. 4d).
Regarding claim 12, Takeda teaches all the limitations of claim 9, and Takeda further teaches wherein the preform contains at least one out-of-plane deformation (uneven portion of the fiber reinforced plastic 16 where layer thickness is not uniform, [0072], Fig. 19).
Takeda does not explicitly disclose that the height of the out-of-plane deformation is 0.5 times or more and 3 times or less the mean thickness of the prepreg laminate.
However, Takeda does teach that the nonuniformity of the layer thickness can be modified by adjusting the direction/angle of the fibers relative to the standing surface ([0072]), so the precise deformation ratio as claimed would have been considered a result effective variable by a person having ordinary skill in the art before the effective filing date of the claimed invention. As such, without showing unexpected results, the claimed deformation ratio cannot be considered critical. Accordingly, a person having ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the deformation ratio in the method of Takeda to obtain the desired curvature of the uneven portion, since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. See MPEP 2144.05(II).
Regarding claims 18 and 19, Takeda teaches all the limitations of claims 9-11, and Takeda further teaches all the limitations of claims 18 and 19 (see claim 12 rejection).
Regarding claims 20-22, Takeda teaches all the limitations of claims 9-12, and Takeda further teaches all the limitations of claims 20-22 (see claim 13 rejection).

Response to Arguments
Applicant's arguments filed 5/11/2021 have been fully considered but they are not persuasive. The applicant argues that because para 0007 of Takeda refers to “the aforementioned molding dye,” Takeda fails to disclose that a different mold is used for the solidifying step.  This argument is flawed for two reasons.  First it assumes that the translation provided by the applicant is a perfect grammatical translation of the original language, which it clearly is not.  Second, use of the term “the aforementioned dye” does not equate to a disclosure that the same mold is used in every step and every embodiment of the disclosure. 
With respect to para 0070, the portion cited by the applicant does not say that the solidifying occurs in the same mold as the mold used in the forming step.  With respect to example 7, the example never says that the same mold is used, and the applicant fails to cite any portion of the example as evidence of such a disclosure.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T SCHATZ whose telephone number is (571)272-6038.  The examiner can normally be reached on Monday through Friday, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER T SCHATZ/           Primary Examiner, Art Unit 1748